Citation Nr: 0505073	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  00-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for left shoulder 
trapezius strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2000 
and March 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The Board 
remanded the issues in July 2003 and June 2004 for additional 
development.  The case now returns to the Board for appellate 
review. 


FINDINGS OF FACT

1.  The veteran's current right wrist disability is not 
etiologically related to her in-service complaints of right 
wrist pain or otherwise related to a disease or injury that 
had its onset in service.

2.  The veteran's current left shoulder trapezius strain is 
not etiologically related to her in-service complaints of 
left shoulder pain or otherwise related to a disease or 
injury that had its onset in service.


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or 
aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Left shoulder trapezius strain was not incurred in or 
aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from September 1981 to June 
1991 in the United States Army.

The veteran's service medical records reveal that in January 
1986, the veteran complained of left shoulder pain for one 
day.  She denied any injury and indicated that she had the 
same problem three weeks prior and it took six days to 
relieve the pain.  The veteran stated that she had increased 
pain when bending forward and straightening up.  She denied 
doing anything unusual to cause the pain.  Upon physical 
examination, her range of motion was normal.  The veteran 
indicated that the pain was not in the joint, but rather in 
the left anterior and posturial substernal area.  The 
shoulder was negative for numbness or tingling.  The veteran 
denied nausea or vomiting.  Objectively, it was noted that 
the veteran's duct was clear to auscultation and percussion 
and heart sounds were within normal limits.  There was 
tenderness to palpation at the tail of breast/pectaratris 
area.  Strength and range of motion of upper extremities were 
within normal limits.  The assessment was pleuritic pain.  

In October 1990 the veteran complained of pain in the right 
wrist for the prior six months.  There was no history of 
injury.  It was noted that the veteran worked with computers 
and had difficulty performing her duties, driving a car, 
exercising, or carrying objects.  She also had numbness in 
her fourth or fifth fingers.  Objectively, range of motion 
was present, but was uncomfortable.  There was no swelling or 
deformity.  Assessment was "? tendonitis/thoracic outlet 
syndrome."  

In November 1990, the veteran complained of right wrist pain 
for the prior six months.  She stated that she had right 
wrist pain with typing and activities involving wrist 
strength.  The onset was six months previously, but there was 
no specific trauma.  X-rays were negative.  It was noted that 
the veteran had some night pain when she slept on the wrist 
and she had whole hand numbness when sleeping at times.  The 
veteran noted that her fingertips and fingers would get cold 
at times.  The assessment indicated that some symptoms may be 
due to right carpal tunnel syndrome, but Raynaud's could not 
be ruled out.  

A November 1990 electromyograph (EMG) report reflects that 
that the veteran presented with complaints of paresthesias 
and cold hands of chronic duration.  It was noted that the 
veteran was a clerk typist and that there was no history of 
trauma to the neck, shoulder, arm, or wrist area, and there 
were no other predisposing factors the veteran was able to 
describe.  The EMG report concluded that such 
electrophysiologic studies did not reveal evidence of 
neurogenic or myopathic disease.  

In December 1990 it was recorded that the veteran complained 
of wrist pain, but it was not indicated which wrist had pain.  
In June 1991 it was noted that the veteran had wrist pains 
and cold hands on the right side with negative neurological 
findings.  

Post-service medical records from LaFollette Medical Center 
reveal a diagnosis of pleuritis in October 1996.  A diagnosis 
of Raynaud's phenomenon was given in March 1997.  In July 
1999, the veteran complained of body and muscle aches.  It 
was noted that the veteran's tender spots for fibromyalgia 
were positive in 12 out of 18.  

Records from the Knoxville VA Outpatient Center reflect that 
in October 1999 the veteran complained that she hurt all over 
and had numbness on her right side since 1987.  It was noted 
that she had seen physicians specializing in rheumatology, 
neurology, and vascular medicine and her symptoms were felt 
to be Raynaud's disease.  The veteran also complained of left 
shoulder pain and indicated that she awoke with it that 
morning.  Objectively, the veteran had full range of motion 
of her left shoulder with left trapezius sprain.  The 
diagnostic impressions were Raynaud's disease and acute 
trapezius strain.  In June 2000, the veteran had an 
electrodiagnostic evaluation of possible bilateral carpal 
tunnel syndrome as she reported pain in numbness in both 
hands.  The evaluation revealed that the right median and 
ulnar motor and sensory conduction studies were normal and 
the needle exam of the right upper extremity muscle groups 
was unremarkable.  The conclusion was normal study and it was 
noted that there was no electrical evidence of right carpal 
tunnel syndrome, right ulnar neuropathy, or right C5-T1 
radiculopathy.     

A statement from St. Mary's Medical Center Clinic dated in 
November 2000 reveals that the veteran had been treated since 
July 1999 and it was noted that at such time, she presented 
with bilateral hand pains and Raynaud's phenomenon.  The 
statement reflects that the signing physician, Dr. N., had 
reviewed some VA records the veteran provided.  Dr. N. stated 
that the veteran had symptoms of paresthesias and multiple 
joint pains, and, a differential of Raynaud's phenomenon and 
fibromyalgia could be considered.  

Additional records from LaFollette Medical Center reflect 
that the veteran had November 2000 assessments of 
fibromyalgia and Raynaud's disease and was currently 
asymptomatic.  

VA treatment records from the Knoxville Outpatient Clinic 
reflect that in July 2001 the veteran indicated that her 
wrists still bothered her and she could not extend them 
without pain.  In February 2002, the veteran complained that 
her left wrist was still hurting and she had some pain on the 
palmar surface with a radial masses that comes out when she 
uses it.  The assessment included bilateral wrist pain.  In 
February 2003 the veteran complained of diffuse pains in her 
joints and indicated that her hands hurt the most.  The 
assessment included lupus.  A September 2003 record also 
indicates a diagnosis of lupus.  

The January 2004 VA examination report reflects that the 
examiner did not review the claims file prior to the 
examination and that the history was provided by the veteran.  
A handwritten note indicates that there were some 
inconsistencies in the veteran's reported history when 
compared with the claims file.  

As provided by the veteran, she received frostbite of both 
hands while on the rifle range.  She stated that her hands 
were painful, but could not remember what they looked at that 
time.  During her military service, when she typed, the 
veteran's hands would swelling and all of her fingers were 
numb and tingling with a pins and needles sensation.  She 
reported that tests were negative for carpal tunnel syndrome.  
The veteran stated that she received wrist splints and was 
discharged from service prior to the termination of her 
service contract, but was denied a separation examination 
since she did not extend her service.  The veteran reported 
that she could not do push-ups to pass a physical test due to 
the pain in both hands.  

According to the veteran, she was treated for bursitis of the 
left shoulder while in military service.  She reported that 
her left shoulder problem began after she had her 
hysterectomy in 1984.  She was seen in sick call and told 
that she had bursitis.  The pain in her left shoulder was 
precipitated mostly by the weather and by elevating her left 
arm.  After the pain began, her whole left side, arms and 
hands, would go to sleep and become weak.  The duration of 
the pain was affected by the weather and she would just tough 
it out as she did not want to take medication, until the last 
two years, when she began taking an anti-inflammatory 
medication.  She quit taking the medication due to stomach 
upset.  Currently, the veteran's pain was four on the analog 
pain scale of zero to ten.  She stated that if the pain 
intensifies to a ten, she would go to the doctor for 
medication.  As she is employed as a drafter, she does not 
need to elevate her left arm.  The veteran did not use any 
crutches, cane, or brace.  She has had no surgeries on her 
shoulder and had not had any dislocations.  She had no 
constitutional symptoms.  The examiner noted that the veteran 
was right-handed and did not use any prosthesis.

Upon physical examination, the left shoulder revealed flexion 
limited to 150 degrees with severe pain.  The right shoulder 
flexion was 180 degrees.  The left shoulder abduction was 
limited to 150 degrees with pain, done once.  Her left 
shoulder external rotation was limited to 50 degrees, and the 
right side had 80 degrees of external rotation.  Left 
shoulder internal rotation and right shoulder internal 
rotation was 90 degrees, bilaterally, with no problem.  A 
left shoulder x-ray was obtained and showed normal results.  
The examiner diagnosed left shoulder pain due to aggravation 
sustained in the service without any radiological changes. 

Physical examination of the hands revealed that both hands 
and all ten fingers were very cold to touch and erythematous.  
There was no deformity of her fingers.  There were no nodules 
at distal interphalangeal and proximal interphalangeal joints 
noted.  The veteran's finger joint rang of motion were all 
normal, include proximal interphalangeal joint, distal 
interphalangeal joint, and metacarpal phalangeal joint.  The 
wrist joint range of motion revealed flexion limited to 50 
degrees on both wrist joints.  Extension was limited to 40 
degrees, with severe pain.  The veteran reported that she 
would suffer tomorrow after performing range of motion 
testing.  Her radial deviation of both wrists was only 10 
degrees.  Ulnar deviation was 40 degrees bilaterally.  There 
was negative Allen test, but positive Tinel's sign.  There 
was swelling noted at the palmaris longus tendon when the 
veteran approximated the fifth finger and thumb, with pain.  
The strength of all fingers was normal, but the veteran had 
pain bilaterally when she minimally flexed and extended her 
wrists.  The examiner noted that EMG nerve conduction of 
bilateral upper extremities was pending, as was cervical 
spine, bilateral hands, and wrists x-rays.  An addendum 
indicates that the veteran had narrowing discs at C6-7 and 
the conclusion was degenerative disc disease of the cervical 
spine.  Bilateral hands and wrist x-rays revealed normal 
right wrist and right hand radiologically.  Left hand 
revealed degenerative joint disease with cystic formation at 
the lateral aspect of the left scaphoid bone.  The examiner 
diagnosed pain of both hands with tingling and numbness 
present for the last twenty years, with coldness and 
sensitivity to temperature, most likely secondary to 
Raynaud's phenomenon at least as likely as not from cold 
exposure, and, left wrist degenerative joint disease with 
severe pain most likely secondary to aggravation during 
service.  

In a January 2004 statement, the VA examiner indicated that 
the veteran failed to show for her scheduled EMG twice and as 
such, no results could be reported. 

In a July 2004 addendum the VA examiner stated that the 
inconsistencies of the report of the examination conducted in 
January 2004 were due to the unavailability of the claims 
file for review at the time of the physical examination.  The 
veteran furnished a completely different history.  Following 
the examiner's extensive review of the claims file, the 
examiner's impression regarding the veteran's right wrist 
joint and left shoulder joint pain is that they are secondary 
to fibromyalgia.  The examiner noted that such diagnosis was 
found in Dr. N.'s progress note dated in July 1999.  The 
examiner observed that from Dr. N.'s examination, the veteran 
was found to have positive 12 out of 18 tender spots.  The 
examiner noted that fibromyalgia disease, as described in the 
Harrison Textbook, is usually found to be associated with a 
patients perceiving swelling, stiffness, aching, and muscle 
weakness in several joints in the body, including the 
shoulder girdle, trunk, and hips, as well as small joints.  
The examiner concluded that such diagnosis was made after the 
veteran was discharged from military service and therefore, 
it was not at least as likely as not a service-connected 
disability.

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed her 
original claim for service connection in August 1999 and the 
RO's initial unfavorable decision was issued in April 2000, 
prior to the enactment of the VCAA.  In Pelegrini II, the 
Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in June 2001, the veteran's service 
connection claims were readjudicated and a revised rating 
decision was issued in March 2003.  Also, in June 2004 the 
veteran was again provided with VCAA notice in connection with 
the Board remand of the same month and a supplemental 
statement of the case was provided to the veteran in August 
2004, such that she had the opportunity to respond to the RO's 
remedial VCAA notice prior to the appeal reaching the Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in June 
2001 informed her that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The June 2001 letter advised the veteran 
that VA would make reasonable efforts to help her obtain 
medical records, employment records, or records from other 
Federal agencies.  The letter also advised the veteran that 
if necessary to make a decision on her claims, VA would 
provide a medical examination or opinion.  A letter sent in 
June 2004, following the June 2004 Board remand, informed the 
veteran that VA was responsible for obtaining relevant 
records held by any Federal agency, to include medical 
records from the military, VA hospitals, or the Social 
Security Administration.  The letter also indicated that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency, to include medical records from 
state or local governments, private doctors and hospitals, or 
current and former employers. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The June 2001 letter notified the veteran that she 
was responsible for providing enough information about any 
records she wished VA to help her obtain so that VA can 
request them from the proper facility.  She was also advised 
that it was still her responsibility to ensure that such 
records are received by VA.  The veteran was also informed 
that she should provide additional information, to include 
the name and address of any facility that may have relevant 
records as well as the approximate time frame and condition 
for which she was treated by such facility.  If she wanted VA 
to obtain such records on her behalf, she should complete and 
return an Authorization and Consent to Release Information to 
VA form for each facility.  The veteran was requested to 
inform the RO of any additional information or evidence that 
she wanted VA to attempt to obtain on her behalf.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in her possession that pertained to her claims (as required 
by 38 C.F.R. § 3.159 (b)), the Board finds that the veteran 
is not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom she was treated for her claimed disabilities.  Moreover, 
the veteran has not identified any additional outstanding 
relevant medical evidence to be considered in connection with 
her service connection claims.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in her possession that 
pertained to her claims.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate her claims, and she has been made 
aware of how VA would assist her in obtaining evidence and 
information.  She has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded a VA examination for the 
purpose of adjudicating her service connection claim.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Analysis

The veteran contends that she was treated during military 
service for right wrist pain and a left shoulder disorder.  
She states that such disabilities have continued since her 
service discharge and that she has current disabilities of 
the right wrist and left shoulder that are a result of her 
military service.  As such, the veteran claims that service 
connection is warranted for a right wrist disability and left 
shoulder trapezius strain.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

The Board observes that during military service the veteran 
was seen in January 1986 with complaints of left shoulder 
pain.  At such time she indicated that she had the same pain 
three weeks previously and that it took six days to relieve 
such pain.  The assessment was pleuritic pain.  Regarding the 
veteran's right wrist disability, in October 1990, she 
complained of pain in the right wrist for the prior six 
months.  The assessment at the time was "? 
tendonitis/thoracic outlet syndrome," but it was also 
observed that Raynaud's disease could not be ruled out.  A 
November 1990 EMG, however, failed to reveal evidence of 
neurogenic or myopathic disease.  The Board notes that 
service connection was granted in a January 2004 rating 
decision for Raynaud's disease.  

The evidence does not demonstrate chronicity of a right wrist 
disability or left shoulder trapezius strain while the 
veteran was in service or continuity of either right wrist or 
left shoulder symptomatology after discharge from active 
duty.  Specifically, the veteran was discharged in June 1991 
and the medical evidence of record indicates the veteran was 
first diagnosed with fibromyalgia in July 1999 and left 
shoulder trapezius strain in October 1999.  As such, the 
veteran is not entitled to service connection under 38 C.F.R. 
§ 3.303(b).

While the veteran has current diagnoses of fibromyalgia and 
left shoulder trapezius strain, the record contains no 
competent medical opinion that such disabilities are related 
to a disease or injury during service, or otherwise had their 
onset during service.  The Board acknowledges that while the 
January 2004 VA examiner initially indicated that the 
veteran's left shoulder pain was most likely secondary to 
aggravation during service, the examiner did not have access 
to the claims file at that time.  Rather, at the January 2004 
VA examination, the examiner relied solely on the veteran's 
self-reported history.  However, following an extensive 
review of the claims file, the examiner found that the 
veteran's right wrist and left shoulder pain were secondary 
to fibromyalgia and, as such diagnosis was made following the 
veteran's discharge from active duty, it was not at least as 
likely as not a service-connected disability.  

As such, the only evidence suggesting a nexus between active 
duty service and current right wrist or left shoulder 
disability is limited to the veteran's own statements, to 
include as noted in history by a medical professional.  The 
veteran, as a layperson, is not qualified to render an 
opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, the Board is not bound to accept medical 
opinions based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. 
App. 69 (1993) and most recently, Pond v. West, 12 Vet. App. 
341 (1999) where the appellant was himself a physician.  
Thus, the record contains no competent medical opinion that 
the veteran has a current disability of the right wrist or 
left shoulder that is related to a disease or injury incurred 
during her military service.  Absent competent evidence of a 
causal nexus between current disability of the right wrist or 
left shoulder and service, the veteran is not entitled to 
service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a right wrist disability and a left 
shoulder trapezius strain.  As such, that doctrine is not 
applicable in the instant appeal and her claims must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right wrist disability is denied. 

Service connection for left shoulder trapezius strain is 
denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


